DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-13, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti et al. (US Pub. 2003/0031842 A1) in view of Bee et al. (US Pub. 2019/0098946 A1).
The term “apparel, footwear, or sporting equipment” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed article and the term " apparel, footwear, or sporting equipment " merely states the intended use for the article with no additional limitations imposed on the structure.	
Regarding claims 1, 18, and 21-22, Marietti discloses an article with a patterned appearance provided by visually observable contrast by having at least one deposited coating or a plurality of coatings which is considered to disclose 2 or more coating which overlaps the claimed range (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05) (abstract, [0010], [0032] and [0039]) comprising at least two portions that have different reflected and/or transmitted color (structural color) ([0008]). The different color is provided by having the thickness of one or more thin film layers that is varied one or more times (more than one film layer in the stack will have a different thickness than a corresponding layer in a different portion) to provide a patterned appearance ([0010]-[0011], [0019], [0031] and Fig. 5). The coatings are on a substrate ([0019]).
Marietti does not specifically disclose the optical element being disposed on a textile or at least one of the structural colors being single hued, multi-hued with a limited iridescence of 3 to 4 distinct hues, or having full iridescent or the different combination of iridescence for each region as in instant 18 and 21-22. Regarding the difference in composition between adjacent layers, Marietti discloses the interference effect between coating layers that gives the reflected color is achieved by varying the components of the coating composition or varying the combination of the coating deposited over the substrate ([0039]) and at least a two layer coating where the two layers are not the same ([0031]).
Bee discloses an optical element that imparts structural color on an article where the article is a textile (abstract and [0007]) and where the article forms footwear, apparel, or sporting equipment ([0012] and [0029]-[0031]). The optical layers include multiple layers that are independently selected from inorganic materials which may be a multilayer reflector and/or filter that has a certain reflectivity at a given wavelength of light depending on material selection, thickness, and number of layers as well as the interaction between layers where there are at least two adjacent layers with different refractive indices ([0060]-[0063]). The structural color formed by the optical element can have no iridescence, limited iridescence of 3 to 4 hues to full iridescence depending on the desired final look ([0011], [0017]-[0018], [0035], and [0041]-[0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article to which the optical film is applied is a textile which is footwear, apparel, or sporting equipment as taught in Bee as a conventionally known substrate to impart structural color to while maintaining stretch and hand (Bee, [0007]).
To the extent, Marietti is not considered to disclose using at least two coatings where the adjacent or all the coating have different compositions, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the coatings in Marietti to have 2 to 10 layers as taught in Bee where the layers have different refractive indices (if layers have different refractive index values, the layers will also vary in composition in some way to have the result of a different refractive index, see Bee [0060]), as a way to produce a desired structural color through interference (Bee, [0060]-[0062] and Marietti, [0036] and [0039]).  
Last, it would been obvious to one of ordinary skill in the art at the effective filing date of the invention to give each region in Marietti a desired level of iridescence from single hued to limited iridescence of 3 to 4 hues to fully iridescent or any combination of these iridescence levels as taught in Bee to have a desired decorative appearance for each region in the article (Bee, [0006] and [0010] and Marietti, [0019] and [0032] which teaches the desire to have a patterned appearance with different colors and tints). 
Regarding claims 2, 5, and 6, Marietti discloses an embodiment where a corresponding layer (which may be considered the first or second layer) varies in thickness between at least two sections (Fig. 5 and [0033]) where for example the corresponding layer in the first section is 515 Angstroms, the second section is 770 Angstroms, the third section is 1028 Angstroms, and the fourth section is 1258 Angstroms (where layers with the same material are considered corresponding layers) to give a thickness difference between sections ranging from about 41 to 82% (difference between first and fourth sections to difference between the third and fourth sections). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for there to be multiple layers as taught in Marietti and Bee to have a desired interference effect to achieve a desired structural color (Marietti, [0039] and Bee, [0060]-[0062]). 
Regarding claim 7, Marietti discloses at least three sections with corresponding layers of different thickness to form different structural colors for each section ([0010] and [0032]-[0033]). 
Regarding claims 8-10, Marietti discloses an embodiment where a corresponding layer (which may be considered a first or second layer) varies in thickness between at least three sections (Fig. 5 and [0033]) where for example the corresponding layer in the first section is 515 Angstroms, the second section is 770 Angstroms, the third section is 1028 Angstroms, and the fourth section is 1258 Angstroms (where layers with the same material are considered corresponding layers) to give a thickness difference between sections ranging from about 41 to 82% (difference between first and fourth sections to difference between the third and fourth sections). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for there to be multiple layers as taught in Marietti and Bee to have a desired interference effect to achieve a desired structural color (Marietti, [0039] and Bee, [0060]-[0062]).
Regarding claims 11-12 and 17, Marietti discloses the coating on a curved surface (non-flat) ([0037]). In the alterative, Marietti also discloses the coatings deposited on an essentially planar surface where the difference in thickness is less than 1 micron ([0037]) which is considered substantially flat.
Regarding claims 13, Marietti does not specifically disclose the ΔE*ab value but does disclose an observable difference in structural color ([0008] and [0033]). It would be expected for an observable change in color to have a ΔE*ab of at least 3 as claimed (see instant Specification, pages 30-31). Here, given Marietti discloses a color difference of between silver, gold, fuchsia, and blue (Marietti, [0033]), it would be expected for the ΔE*ab to be at least 3 as claimed.
Regarding claims 19-20, Marietti in view of Bee discloses coating (disposing) the coatings on a substrate which is a textile (Marietti, [0033] and Bee, [0007]).
Regarding claims 23 and 24, Marietti does not disclose the substrate being a non-woven fabric or felt or a woven, knitted, braided, or crocheted fabric. Bee discloses the textile being a nonwoven textile which can be a fabric or felt or a woven textile which can be a woven fabric, knitted fabric, braided fabric, or crocheted fabric ([0232]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the textile in Marietti in view of Bee to be one of the textiles listed in Bee as a conventionally known textile that obtains a structural color through an optical film (Bee, [0232]). 

Response to Arguments
Applicant’s arguments, see page 9, filed 10/17/202, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marietti in view of Bee.
To the extent Applicant’s arguments still apply, Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant argues Marietti does not teach the optical element comprising 2 to 10 layers where the total number of layers in the two sections are the same; that vertically adjacent layers have different chemical compositions; and that each corresponding layer in the sections have a different average thickness. Applicant argues the figures in Marietti has some disclosure but does not disclose any of the limitations separately or in combination. Applicant specifically points to paragraph [0031] where the total number of layers in different areas are not the same, paragraph [0033] where the total number of layers in different areas are not the same and the adjacent layers are made of the same material, and paragraph [0039] which Applicant argues does not teach any of the limitations. Applicant further argues one of ordinary skill in the art would not be motivated to change Marietti since no motivation is provided. 
Examiner respectfully disagrees. Marietti provides all the teaching necessary to achieve the limitations list above and Bee provides further support for the limitations. Regarding the first limitation, Marietti discloses the use of multiple coatings to form a structural color (abstract, [0008], [0010], [0026], [0031-[0032], and [0039]). Marietti discloses that part of the thickness of a layer in different portions is modified not that the entire layer is removed or missing between portions ([0010]). Thus, even if there are some embodiments where part of a layer may be missing between layers, Marietti still discloses layers of coatings on a substrate where a portion of each layer has a modified thickness in order to achieve the variation in reflected color between portions ([0008] and [0010]: “The thickness of one or more thin film layers of one or more types of coatings is varied one or more times in the thin film thickness dimensions, of the coating over one or more surface portions of the substrate in a pattern form to provide a patterned appearance”). 
Regarding the second limitation, Marietti teaches that vertically adjacent layers should have different chemical compositions by both stating there are multiple layers (abstract, [0008], [0010], [0026], [0031-[0032], and [0039]), teaching that when there are multiple layers the layers are different ([0031]), and teaching that a patterned appearance is achieved by varying the combination of coatings deposited over the substrate ([0039]) so that the combination of coatings would be modified by having coatings of different composition to have an interference effect (see [0027]-[0029] which teaches how an interference effect between different coatings will have different color consequences). Further, Bee also teaches forming structural color through have coating with different refractive indices and as a result different compositions to have different interference effects (Bee, [0060]-[0062]).
Regarding the third limitation, Marietti specifically discloses the thickness of one or more thin film layers being varied one or more times to form a patterned surface ([0010]) so is considered to very specifically disclose this last limitation. 
Thus, Marietti alone or with the teachings in Bee is considered to disclose all of the three limitations set forth as not present by Applicant. Further, Marietti is considered to teach the combination of these limitation by having multiple coatings which are modified in thickness and composition to achieve a desired interference and subsequent reflected color effect (see [0010] and [0039] which disclose both modifying thickness and composition of a coating to achieve a desired interference effect which result in a desired reflected color).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,338,730 discloses decorative surface formed by depositing on a reflective surface a transparent film of a dielectric material and then covering it with a thin semi-reflective film to exhibit multihued brilliance (col. 1).
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783